Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-19 of U.S. Patent No. 10/888,383. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the claims 10-19 of the instant application and claims 10-19 of U.S. Patent No. 10,888,383 have very similar claim language, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eastman et al. (US 9439806 B2; September 13, 2016).
Regarding claim 1, Eastman discloses a foot pedal assembly for controlling a robotic surgical system, the foot pedal assembly comprising: 
a foot pedal base (abstract); 
a foot pedal that moves relative movably coupled to the foot pedal base (Figure 5A), the foot pedal having a contact surface extending from a distal cover defining a first end and a second end of the foot pedal (Figure 5A), the contact surface is to come into contact with a foot of a user during use of the foot pedal assembly for controlling the robotic surgical system (Figure 5a) and wherein the cover (Column 8 Element Lines 28-49) is positioned such that the distal first end is farther away from a heel of the a user's foot during use than the proximal second end during use of the assembly for controlling the robotic surgical system; and 
an optical sensor (Figure 5A Element 208) coupled to the contact surface of the foot pedal cover-at a position closer to the proximal second end than the distal first end, the sensor is operable to sense a target object positioned a distance over the contact surface (Column 8 Element Lines 28-49).
Regarding claim 2, Eastman discloses the foot pedal assembly of claim 1.  Eastman further discloses wherein the foot pedal pivots around an axle coupled to the foot pedal base, wherein the axle is positioned closer to the first end than the second end (Column 3 Lines 39-51- pressure exerted on treadle 150 may cause a rotation about an axis of the treadle 150, Seen in Figure 1).
Regarding claim 3, Eastman discloses the foot pedal assembly of claim 1.  Eastman further discloses wherein a contact surface of the cover remains parallel to the foot pedal base when the foot pedal moves relative to the foot pedal base (Column 8 Element Lines 28-49). – Inherent that the affixed cover would remain parallel since it is attached to the foot pedal).
Regarding claim 6, Eastman discloses the foot pedal assembly of claim 1.  Eastman further discloses wherein the sensor is a proximity sensor having an emitter and a detector, and the emitter emits a beam of electromagnetic radiation in a direction away from the cover (Claim 8). 
Allowable Subject Matter
Claims 4-5 and 7-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, none of the prior art of record specifies or makes obvious wherein the sensor is coupled to the cover at a position that is between the second end and a point midway between the second end and the first end.
Regarding claim 5, none of the prior art of record specifies or makes obvious wherein the cover comprises a cavity within which the sensor is positioned, wherein the cavity is defined by sidewalls coupled to an opening in the cover.
Regarding claim 7 none of the prior art of record specifies or makes obvious wherein the sensor is one of an array of sensors coupled to the cover.
Regarding claim 8, none of the prior art of record specifies or makes obvious wherein the foot pedal assembly is one of an array of foot pedal assemblies operable to control different surgical robotic operations.
Regarding claim 9, none of the prior art of record specifies or makes obvious a foot pedal assembly platform having an upper platform and a lower platform to which the array of foot pedal assemblies are mounted, and wherein a larger number of the foot pedal assemblies in the array of foot pedal assemblies are mounted to the upper platform than the lower platform of the foot pedal assembly platform.

Claims 10-19 would be allowable if rewritten or amended to overcome the Double Patenting rejection set forth in this Office action.
Regarding claim 10, none of the prior art of record specifies or makes obvious a foot pedal system for controlling a robotic surgical system, the foot pedal system comprising: 
a foot pedal assembly platform; 
a first foot pedal assembly and a second foot pedal assembly coupled to the foot pedal assembly platform, each of the first foot pedal assembly and the second foot pedal assembly having a foot pedal movably coupled to a foot pedal base and a sensor positioned within a cavity of the foot pedal, and wherein the sensor is operable to detect a presence of a target object prior to activation of the first foot pedal assembly or the second foot pedal assembly by the target object; and 
a processor configured to determine a position of the target object with respect to the first foot pedal assembly or the second foot pedal assembly based on the presence detected by the sensor coupled to the first foot pedal assembly or the second foot pedal assembly. 
Dependent claims 11-20 are allowable for at least the abovementioned reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884